         Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 1 of 22




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


     UNITED STATES OF AMERICA,

                             Plaintiff,

             v.                                       Case No. 1:20-cv-03356-TJK

     NATIONAL ASSOCIATION OF
     REALTORS®,

                             Defendant.




                            COMPETITIVE IMPACT STATEMENT

        Plaintiff United States of America (“United States”), pursuant to Section 2(b) of the

Antitrust Procedures and Penalties Act, 15 U.S.C. § 16(b)–(h) (“APPA” or “Tunney Act”), files

this Competitive Impact Statement relating to the proposed Final Judgment submitted for entry in

this civil antitrust proceeding.

                  I.      NATURE AND PURPOSE OF THE PROCEEDING

        On November 19, 2020, the United States filed a civil antitrust Complaint against

Defendant National Association of REALTORS® (“NAR”) alleging that a series of rules, policies,

and practices promulgated by NAR resulted in a lessening of competition among real estate

brokers and agents to the detriment of American home buyers in violation of Section 1 of the

Sherman Act, 15 U.S.C. § 1. [Dkt. No. 1.]

        The Complaint alleges that certain NAR rules, policies, and practices have been widely

adopted by NAR’s members, including the multiple listing services (“MLSs”) affiliated with NAR

that facilitate the publishing and sharing of information about local homes for sale, resulting in a
            Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 2 of 22




lessening of competition among real estate brokers and agents to the detriment of American home

buyers. These NAR rules, policies, and practices include those that:

       a.       prohibit MLSs affiliated with NAR from disclosing to potential home buyers the
                amount of commission that the buyer’s real estate broker or agent will earn if the
                buyer purchases a home listed on the MLS;

       b.       allow brokers for home sellers (“buyer brokers”) to misrepresent to potential home
                buyers that a buyer broker’s services are free;

       c.       enable buyer brokers to filter the listings of homes for sale via an MLS based on
                the level of buyer broker commissions offered and exclude homes with lower
                commissions from consideration by potential home buyers; and

       d.       limit access to lockboxes, which provide physical access to homes for sale, only to
                real estate brokers or agents working with a NAR-affiliated MLS.

       At the same time the Complaint was filed, the United States filed a Stipulation and Order

and proposed Final Judgment, which are designed to remedy the anticompetitive effects alleged in

the Complaint. [Dkt. No. 4.] On November 20, 2020, the Court entered the Stipulation and Order.

[Dkt. No. 5.]

       Under the proposed Final Judgment, NAR is required to repeal, eliminate, or modify its

rules, practices, and policies that the Division alleges in the Complaint violate the Sherman Act.

Specifically, NAR and NAR-affiliated MLSs must not (1) adopt, maintain, or enforce any rule,

practice, or policy or (2) enter into any agreement or practice that directly or indirectly:

       a.       prohibits, discourages, or recommends against an MLS or real estate broker or
                agent working with a NAR-affiliated MLS (“MLS Participant 1 or REALTOR®”)
                publishing or displaying to consumers any MLS data specifying the compensation
                offered to other MLS Participants, such as buyer brokers;

       b.       permits or requires MLS Participants, including buyer brokers, to represent or
                suggest that their services are free or available to a home buyer at no cost to the
                home buyer;


1
  Under the proposed Final Judgment, an “MLS Participant” is defined as “a member or user of,
a participant in, or a subscriber to an MLS.” (See Proposed Final Judgment, Section II –
Definitions.)


                                                  2
             Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 3 of 22




        c.       permits or enables MLS Participants to filter, suppress, hide, or not display or
                 distribute MLS listings based on the level of compensation offered to the buyer
                 broker or the name of the brokerage or brokers or agents; or

        d.       prohibits, discourages, or recommends against allowing any licensed real estate
                 broker or agent to access, with approval from the home seller, the lockboxes of
                 properties listed on an MLS.

        As discussed in further detail below, the proposed Final Judgment requires NAR to take

 affirmative steps to remedy the competitive harm alleged in the Complaint. The Stipulation and

 Order requires NAR to abide by and comply with the provisions of the proposed Final Judgment

 until the proposed Final Judgment is entered by the Court or until expiration of time for all appeals

 of any Court ruling declining entry of the proposed Final Judgment. [Dkt. No. 5.]

        The United States and NAR have stipulated that the proposed Final Judgment may be

 entered after compliance with the APPA. Entry of the proposed Final Judgment will terminate this

 action, except that the Court will retain jurisdiction to construe, modify, or enforce the provisions

 of the proposed Final Judgment and to punish violations thereof. [Dkt. No. 4-2.]

II.       DESCRIPTION OF EVENTS GIVING RISE TO THE ALLEGED VIOLATION

        A.       The Defendant and its Members

        Defendant NAR is a trade association organized under the laws of Illinois with its principal

 place of business in Chicago. NAR is the leading national trade association of real estate brokers

 and agents. Among NAR’s members are licensed residential real estate brokers, including brokers

 who provide real estate brokerage services to home sellers, home buyers, or both.

        Among other activities, NAR establishes and enforces rules, policies, and practices that are

 then adopted by NAR’s more than 1,400 local associations (also known as the “Member Boards”)

 and their affiliated MLSs. These rules, policies, and practices govern the conduct of the




                                                  3
         Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 4 of 22




approximately 1.4 million MLS Participants or REALTORS® affiliated with NAR who are

engaged in residential real estate brokerages across the United States.

       An MLS is a joint venture among competing brokers to facilitate the publishing and sharing

of information about homes for sale in a geographic area. The membership of an MLS is generally

comprised of nearly all residential real estate brokers and their affiliated agents in an MLS’s

service area. In each area an MLS serves, the MLS will include or “list” the vast majority of homes

that are for sale through a residential real estate broker in that area. In most areas, the local MLS

provides the most up-to-date, accurate, and comprehensive compilation of the area’s home listings.

Listing brokers use the MLS to market sellers’ properties to other broker and agent participants in

the MLS and, through those other brokers and agents, to potential home buyers. By virtue of nearly

industry-wide participation and control over important data, MLSs possess and exercise market

power in the markets for the provision of real estate brokerage services to home buyers and sellers

in local markets throughout the country.

       As alleged in the Complaint, NAR’s member brokers and agents compete with one another

in local listing broker and buyer service markets to provide real estate brokerage services to home

sellers and home buyers. The geographic coverage of the MLS serving an area normally establishes

the geographic market in which competition among brokers occurs, although meaningful

competition among brokers may also occur in smaller areas, like a particular area of a city, in

which case that smaller area may also be a relevant geographic market.

       NAR, through its Member Boards, controls a substantial number of the MLSs in the United

States. NAR promulgates rules, policies, and practices governing the conduct of NAR-affiliated

MLSs that are set forth annually in the Handbook on Multiple Listing Policy (“Handbook”). Under

the terms of the Handbook, affiliated REALTOR® associations and MLSs “must conform their




                                                 4
          Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 5 of 22




governing documents to the mandatory MLS policies established by [NAR’s] Board of Directors

to ensure continued status as member boards and to ensure coverage under the master professional

liability insurance program.” (National Association of REALTORS®, Handbook on Multiple

Listing Policy 2020 (32nd ed. 2020), at iii). 2

        NAR and its affiliated REALTOR® associations and MLSs enforce the Handbook’s rules,

policies, and practices as well as the rules, policies, and practices set forth in NAR’s Code of

Ethics. NAR’s Code of Ethics states that “[a]ny Member Board which shall neglect or refuse to

maintain and enforce the Code of Ethics with respect to the business activities of its members may,

after due notice and opportunity for hearing, be expelled by the Board of Directors from

membership” in NAR. (National Association of REALTORS®, Procedures for Consideration of

Alleged Violations of Article IV, Section 2, Bylaws). 3

        B.      Description of the Challenged Rules, Policies, and Practices and their
                Anticompetitive Effects

        NAR’s Handbook and NAR’s Code of Ethics impose certain rules, policies, and practices

on NAR-affiliated MLSs that affect competition for the provision of buyer broker services among

those participating in a given MLS. In addition, some MLSs employ certain practices that are not

directly required by a NAR rule or policy, but that similarly affect competition for the provision

of buyer broker services among those participating in an MLS.

        These rules, policies, and practices, discussed in more detail below, include: prohibiting an

MLS from disclosing to potential home buyers the amount of commission that the buyer broker



2
  Available at cdnr.nar.realtor/sites/default/files/document/NAR-HMLP-2020-v2.pdf. (Last
visited on 12/2/2020).
3
  Available at https://www.nar.realtor/about-nar/governing-documents/code-of-ethics/duty-to-
adopt-and-enforce-the-code-of-
ethics#:~:text=Any%20Member%20Board%20which%20shall,membership%20in%20the%20N
ational%20Association. (Last visited on 12/2/2020).


                                                  5
         Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 6 of 22




will earn if the buyer purchases a home listed on the MLS (“NAR’s Commission Concealment

Rules”); allowing buyer brokers to mislead potential home buyers into thinking that buyer broker

services are free (“NAR’s Free-Service Rule”); enabling buyer brokers to filter MLS listings based

on the level of buyer broker commissions offered and to exclude homes with lower commissions

from consideration by potential home buyers (“NAR’s Commission-Filter Rules and Practices”);

and limiting accesses to lockboxes that provide licensed brokers physical access to a home that is

for sale to only those real estate brokers who are members of a NAR-affiliated MLS (“NAR’s

Lockbox Policy”).

       These rules, policies, and practices constitute agreements that reduce price competition

among brokers and lead to lower quality service for American home buyers and sellers.

               1.     NAR’s Commission-Concealment Rules

       NAR’s Commission-Concealment Rules recommend that MLSs prohibit disclosing to

potential home buyers the total commission offered to buyer brokers. All or nearly all of NAR-

affiliated MLSs have adopted a prohibition on disclosing commissions offered to buyer brokers.

This means that while buyer brokers can see the commission that is being offered to them if their

home buyer purchases a specific property – a commission that will ultimately be paid through the

home purchase price that the home buyer, represented by the buyer broker, pays – MLSs conceal

this fee from potential home buyers.

       NAR’s Commission-Concealment Rules lessen competition among buyer brokers by

reducing their incentives to compete against each other by offering rebates. These rules also make

potential home buyers both less likely and less able to negotiate a rebate off the offered

commission. NAR’s Commission-Concealment Rules encourage and perpetuate the setting of




                                                6
            Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 7 of 22




persistently high commission offers by sellers and their listing agents. This contributes to higher

prices for buyer broker services.

       As alleged in the Complaint, NAR’s Commission-Concealment Rules can also lead to other

anticompetitive effects. Because of the Commission-Concealment Rules, buyer brokers may steer

potential home buyers away from properties with low commission offers by filtering out, failing

to show, or denigrating homes listed for sale that offer lower commissions than other properties in

the area. When potential home buyers can’t see commission offers, they can’t detect or resist this

type of steering. Steering not only results in higher prices for buyer broker services, it also reduces

the quality of the services that are rendered to the potential home buyer, making it less likely that

the buyer will ultimately be matched with the optimal home choice. Fear of having potential home

buyers steered away from a property is a strong deterrent to sellers who would otherwise offer

lower buyer broker commissions, which further contributes to higher prices for buyer broker

services.

                2.     NAR’s Free-Service Rule

       Because commissions are offered by home sellers – and home buyers do not pay their buyer

brokers directly – it can be difficult for buyers to appreciate that they are nevertheless sharing with

the seller the cost of the buyer broker’s services. NAR’s Free-Service Rule, which has been widely

adopted by NAR-affiliated MLSs, compounds this problem by allowing buyer brokers to mislead

buyers into thinking the buyer broker’s services are free and hide the fact that buyers have a stake

in what their buyer brokers are being paid. Under NAR’s Code of Ethics, “Unless they are

receiving no compensation from any source for their time and service, REALTORS® may use the

term ‘free’ and similar terms in their advertising and in other representations only if they clearly

and conspicuously disclose: (1) by whom they are being, or expect to be, paid; (2) the amount of




                                                  7
         Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 8 of 22




the payment or anticipated payment; (3) any condition associated with the payment, offered

product or service, and; (4) any other terms relating to their compensation.” (NAR Code of Ethics,

Standard of Practice 12-1. 4)

       Buyer broker fees, though nominally paid by the home’s seller, are ultimately paid out of

the funds from the purchase price of the house. If potential home buyers are told that buyer broker

services are “free,” buyers are less likely to think to negotiate a lower buyer-broker commission

or to view the buyer broker rebate offers as attractive. In these ways, NAR’s Fee-Service Rule

likely leads to higher prices for services provided by buyer brokers.

               3.      NAR’s Commission-Filter Rules and Practices

       NAR’s Commission-Filter Rules and Practices allow buyer brokers to filter MLS listings

that will be shown to potential home buyers based on the level of buyer broker commissions

offered. Once this filtering is performed, some MLSs further permit buyer brokers to affirmatively

choose not to show certain homes to potential home buyers if the buyer broker will make less

money because of lower commissions. Homes may be filtered out in this manner even if they

otherwise meet the buyer’s home search criteria. For example, buyer brokers or agents may use an

MLS’s software to filter out any listing where buyer brokers will receive less than 2.5%

commission on the home sale. The buyer broker would then provide to his home buyer customer

only those listings where the buyer broker would be paid a 2.5% commission or more if the home

sale is completed.

       According to Policy Statement 7.58 of NAR’s Handbook, for example, “[p]articipants may

select the IDX listings they choose to display based only on objective criteria




4
 Available at https://www.nar.realtor/about-nar/governing-documents/code-of-ethics/2021-
code-of-ethics-standards-of-practice. (Last visited on 12/2/2020).


                                                 8
         Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 9 of 22




including…cooperative compensation offered by listing brokers.” (Handbook, at 24, Policy

Statement 7.58; see NAR’s VOW Policy, id. at 43 (“A VOW may exclude listings from display

based only on objective criteria, including…cooperative compensation offered by the listing

broker, or whether the listing broker is a Realtor®.”)) 5

        NAR’s Commission-Filter Rules and Practices, which have been widely adopted by NAR-

affiliated MLSs, are anticompetitive because they facilitate steering by helping buyer brokers

conceal from potential home buyers any property listings offering lower buyer broker

commissions. The practice of steering buyers away from homes with lower buyer broker

commissions likely reduces the quality of buyer broker services and raises prices for buyer broker

services, both at the expense of buyers.

               4.      NAR’s Lockbox Policy

        Lockboxes hold the keys to a house to allow brokers and potential home buyers to access

homes for sale, with permission from the selling home owner, while continuing to keep the homes

secure. Such lockboxes are typically accessed by a real estate broker using a numerical code or

digital Bluetooth® “key” enabling the real estate broker to show buyer homes that are listed for

sale.

        NAR and its affiliated MLSs have adopted a policy and practice that limits access to

lockboxes to only those real estate brokers who are members of NAR and subscribe to the NAR-

affiliated MLS. (See Handbook, Policy Statement 7.31). 6 Licensed, but non-NAR-affiliated

brokers are not allowed to access the lockboxes. Because only real estate brokers that are members




5
  Available at cdnr.nar.realtor/sites/default/files/document/NAR-HMLP-2020-v2.pdf. (Last
visited on 12/2/2020).
6
  Available at cdnr.nar.realtor/sites/default/files/document/NAR-HMLP-2020-v2.pdf. (Last
visited on 12/2/2020).


                                                  9
         Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 10 of 22




of NAR and subscribe to the NAR-affiliated MLS are permitted access to lockboxes, this policy

and practice effectively deprives licensed real estate brokers that are not members of NAR from

accessing properties for sale to show potential home buyers. This lessens competition for buyer

broker services as real estate brokers that are not members of NAR cannot access lockboxes and

show properties to their clients.

       C.      The Challenged Rules, Policies, and Practices Violate the Antitrust Laws

       NAR’s challenged rules, policies and practices violate Section 1 of the Sherman Act, 15

U.S.C. §1, which prohibits unreasonable restraints on competition. NAR’s real estate broker

members are direct competitors for the provision of listing broker and buyer broker services. NAR

and its affiliated MLSs have widely adopted the challenged rules, policies, and practices. Adoption

by NAR and its affiliated MLSs of these rules, policies, and practices reflects concerted action

between horizontal competitors and constitutes agreements among competing real estate brokers

that reduce price competition among brokers and lead to higher prices and a lower quality of

service for American home buyers. See, e.g., Realcomp II, Ltd. v. FTC, 635 F.3d 815, 828-29 (6th

Cir. 2011) (holding that association of real-estate brokers was a contract, combination, or

conspiracy with respect to allegedly anticompetitive policies).

       When adopted by NAR Member Boards, the NAR rules, policies, and practices alleged

above and challenged in this action are horizontal agreements that govern and enforce the conduct

of competing MLS brokers and agents that deny potential home buyers access to relevant

information resulting in higher prices and lower quality for buyer broker services.

       The NAR rules, policies, and practices challenged in this action have anticompetitive

effects in the relevant market for local listing broker and buyer broker services in the United States




                                                 10
        Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 11 of 22




that outweigh any purported pro-competitive benefits. Accordingly, they unreasonably restrain

trade in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

            III.        EXPLANATION OF THE PROPOSED FINAL JUDGMENT

       The proposed Final Judgment prohibits NAR and its Member Boards from undertaking

certain conduct and affirmatively requires NAR to take certain actions to remedy the antitrust

violations alleged in the Complaint.

       A.          Prohibited and Required Conduct

                   1.      Commission-Concealment Rules

       Paragraph IV.1 of the proposed Final Judgment prohibits NAR and its Member Boards

from adopting, maintaining, or enforcing any rule, or from entering into or enforcing any

agreement or practice, that directly or indirectly “prohibits, discourages, or recommends against

an MLS or MLS Participant publishing or displaying to consumers any MLS data specifying the

compensation offered to other MLS Participants.”

       Paragraphs V.C.-E. of the proposed Final Judgment further require NAR to adopt new

rules, the content of which must be approved by the United States, that:

             a.         repeal any rule that prohibits, discourages, or recommends against an MLS or
                        MLS Participant publishing or displaying to consumers any MLS data
                        specifying compensation offered to other MLS Participants;

             b.         repeal any rule that prohibits, discourages, or recommends against an MLS or
                        MLS Participant publishing or displaying to consumers any MLS data
                        specifying compensation offered to other MLS Participants; or

             c.         require all MLS Participants to provide to their clients with information about
                        the amount of compensation offered to other MLS Participants.

       These provisions, as set forth in the proposed Final Judgment, are designed to resolve the

competitive concerns related to NAR’s Commission-Concealment rules as alleged in the

Complaint.



                                                    11
           Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 12 of 22




                2.      Free-Service Rule

       Paragraph IV.2 of the proposed Final Judgment prohibits NAR and its Member Boards

from adopting, maintaining, or enforcing any rule, or from entering into or enforcing any

agreement, that directly or indirectly “permits or requires MLS Participants, including buyer

Brokers, to represent or suggest that their services are free or available to a Client at no cost to the

Client.”

       Paragraph V.F. of the proposed Final Judgment further requires NAR to adopt new rules,

the content of which must be approved by the United States, that:

             a. repeals any rule that permits all MLSs and MLS Participants, including buyer
                Brokers, to represent that their services are free or available at no cost to their
                clients;

             b. requires all Member Boards and MLSs to repeal any rule that permits MLSs and
                MLS Participants, including buyer Brokers, to represent that their services are free
                or available at no cost to their clients; and

             c. prohibits all MLSs and MLS Participants, including buyer Brokers, from
                representing that their services are free or available at no cost to their clients.

       These provisions, as set forth in the proposed Final Judgment, are designed to resolve the

competitive concerns with NAR’s Free-Service Rule as alleged in the Complaint.

                3.      Commission-Filter Rules and Practices

       Paragraph IV.3 of the proposed Final Judgment prohibits NAR and its Member Boards

from adopting, maintaining, or enforcing any rule, or from entering into or enforcing any

agreement that directly or indirectly “permits or enables MLS Participants to filter, suppress, hide,

or not display or distribute MLS listings based on the level of compensation offered to the buyer

Broker or the name of the brokerage or agent.”

       Paragraph V.G. of the proposed Final Judgment further requires NAR to adopt new rules,

the content of which must be approved by the United States that:



                                                  12
        Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 13 of 22




             a. prohibits MLS Participants from filtering or restricting MLS listings that are
                searchable by or displayed to consumers based on the level of compensation offered
                to the buyer Broker or the name of the brokerage or agent; and

             b. repeals any rule that permits or enables MLS Participants to filter or restrict MLS
                listings that are searchable by or displayed to consumers based on the level of
                compensation offered to the buyer Broker, or by the name of the brokerage or agent.

       These provisions, as set forth in the proposed Final Judgment, are designed to resolve the

competitive concerns with NAR’s Commission-Filter Rules and Practices as alleged in the

Complaint.

                4.      Lockbox Policy

       Paragraph IV.4 of the proposed Final Judgment prohibits NAR and its Member Boards

from adopting, maintaining, or enforcing any rule, or from entering into or enforcing any

agreement or practice, that directly or indirectly “prohibits, discourages, or recommends against

the eligibility of any licensed real estate agent or agent of a Broker, from accessing, with seller

approval, he lockboxes of those properties listed on an MLS.”

       Paragraph V.H. of the proposed Final Judgment further requires NAR to adopt one or more

rules, the content of which must be approved by the United States, that “requires all Member

Boards and MLSs to allow any licensed real estate agent or agent of a Broker, to access, with seller

approval, the lockboxes of those properties listed on an MLS.”

       These provisions, as set forth in the proposed Final Judgment, are designed to resolve the

competitive concerns with NAR’s Lockbox Policy as alleged in the Complaint.

       B.       Other Provisions

       Notice to Member Boards, MLS Participants and Public. Paragraph V.I. of the proposed

Final Judgment requires NAR to furnish notice of this action to all of its Member Boards and MLS

Participants through (1) a communication, in a form to be approved by the United States, that must

contain the Final Judgment, the new rules NAR proposes to issue to comply with the proposed


                                                 13
        Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 14 of 22




Final Judgment, and this Competitive Impact Statement; and (2) the creation and maintenance of

a page on NAR’s website, to be posted for no less than one year, that contains links to the Final

Judgment, the new rules NAR proposes to issue to comply with the proposed Final Judgment, this

Competitive Impact Statement; and the Complaint. Notification to NAR’s Member Boards and

MLS Participants is required to ensure compliance with the Final Judgment by NAR and its

Member Boards and MLS Participants, while publication of this action on NAR’s website will

provide notice to the public of all prohibited and required conduct.

       Antitrust Compliance Officer. The proposed Final Judgment also contains provisions

designed to promote compliance and make enforcement of the Final Judgment as effective as

possible. Paragraph VI requires NAR to appoint an Antitrust Compliance Officer who is

responsible for, among other things, annually briefing NAR’s management on the meaning and

requirements of the Final Judgment and the antitrust laws, providing NAR’s management and

employees with reasonable notice of the meaning and requirements of the Final Judgment, and

obtaining and maintaining certification from all members of NAR’s management that they

understand and agree to abide by the terms of the Final Judgment. The Antitrust Compliance

Officer is also required to (1) annually communicate to NAR’s management and employees that

they must disclose to the Antitrust Compliance Officer any information concerning any potential

violation of the Final Judgment of which they are aware and (2) file a report with the United States

describing that NAR has met its obligations under the Final Judgment.

       Enforcement of Final Judgment. Paragraph IX.A. provides that the United States retains

and reserves all rights to enforce the Final Judgment, including the right to seek an order of

contempt from the Court. Under the terms of this paragraph, NAR has agreed that in any civil

contempt action, any motion to show cause, or any similar action brought by the United States




                                                14
         Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 15 of 22




regarding an alleged violation of the Final Judgment, the United States may establish the violation

and the appropriateness of any remedy by a preponderance of the evidence and that NAR has

waived any argument that a different standard of proof should apply. This provision aligns the

standard for compliance with the Final Judgment with the standard of proof that applies to the

underlying offense that the Final Judgment addresses.

       Paragraph IX.B. provides additional clarification regarding the interpretation of the

provisions of the proposed Final Judgment. The proposed Final Judgment is intended to remedy

the competition the United States alleges was harmed by the challenged conduct. NAR agrees that

it will abide by the proposed Final Judgment and that it may be held in contempt of the Court for

failing to comply with any provision of the proposed Final Judgment that is stated specifically and

in reasonable detail, as interpreted in light of this procompetitive purpose.

       Paragraph IX.C. of the proposed Final Judgment provides that if the Court finds in an

enforcement proceeding that NAR has violated the Final Judgment, the United States may apply

to the Court for a one-time extension of the Final Judgment, together with such other relief as may

be appropriate. In addition, to compensate American taxpayers for any costs associated with

investigating and enforcing violations of the Final Judgment, Paragraph IX.C. provides that, in any

successful effort by the United States to enforce the Final Judgment against NAR, whether litigated

or resolved before litigation, NAR will reimburse the United States for attorneys’ fees, experts’

fees, and other costs incurred in connection with any effort to enforce the Final Judgment,

including the investigation of the potential violation.

       Paragraph IX.D. states that the United States may file an action against NAR for violating

the Final Judgment for up to four years after the Final Judgment has expired or been terminated.

This provision is meant to address circumstances such as when evidence that a violation of the




                                                 15
          Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 16 of 22




Final Judgment occurred during the term of the Final Judgment is not discovered until after the

Final Judgment has expired or been terminated or when there is not sufficient time for the United

States to complete an investigation of an alleged violation until after the Final Judgment has

expired or been terminated. This provision, therefore, makes clear that, for four years after the

Final Judgment has expired or been terminated, the United States may still challenge a violation

that occurred during the term of the Final Judgment.

        Expiration of Final Judgment. Paragraph X of the proposed Final Judgment provides that

the Final Judgment will expire seven years from the date of its entry, except that after five years

from the date of its entry, the Final Judgment may be terminated upon notice by the United States

to the Court and NAR that the continuation of the Final Judgment is no longer necessary or in the

public interest.

        Reservation of Rights. Paragraph XI of the proposed Final Judgment reserves the rights of

the United States to investigate and bring actions to prevent or restrain violations of the antitrust

laws concerning any rule, policy, or practice adopted or enforced by NAR or any of its Member

Boards and that nothing in the Final Judgment shall limit those rights.

    IV.            REMEDIES AVAILABLE TO POTENTIAL PRIVATE LITIGANTS

        Section 4 of the Clayton Act, 15 U.S.C. § 15, provides that any person who has been injured

as a result of conduct prohibited by the antitrust laws may bring suit in federal court to recover

three times the damages the person has suffered, as well as costs and reasonable attorneys’ fees.

Entry of the proposed Final Judgment neither impairs nor assists the bringing of any private

antitrust damage action. Under the provisions of Section 5(a) of the Clayton Act, 15 U.S.C. § 16(a),

the proposed Final Judgment has no prima facie effect in any subsequent private lawsuit that may

be brought against NAR.




                                                 16
        Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 17 of 22




             V.        PROCEDURES AVAILABLE FOR MODIFICATION
                          OF THE PROPOSED FINAL JUDGMENT

       The United States and Defendants have stipulated that the proposed Final Judgment may

be entered by the Court after compliance with the provisions of the APPA, provided that the United

States has not withdrawn its consent. The APPA conditions entry upon the Court’s determination

that the proposed Final Judgment is in the public interest.

       The APPA provides a period of at least 60 days preceding the effective date of the proposed

Final Judgment within which any person may submit to the United States written comments

regarding the proposed Final Judgment. Any person who wishes to comment should do so within

60 days of the date of publication of this Competitive Impact Statement in the Federal Register, or

the last date of publication in a newspaper of the summary of this Competitive Impact Statement,

whichever is later. All comments received during this period will be considered by the U.S.

Department of Justice, which remains free to withdraw its consent to the proposed Final Judgment

at any time before the Court’s entry of the Final Judgment. The comments and the response of the

United States will be filed with the Court. In addition, comments will be posted on the U.S.

Department of Justice, Antitrust Division’s internet website and, under certain circumstances,

published in the Federal Register.

       Written comments should be submitted to:

               Chief, Media, Entertainment and Professional Services Section
               Antitrust Division
               U.S. Department of Justice
               450 Fifth Street, NW, Suite 8000
               Washington, DC 20530

       The proposed Final Judgment provides that the Court retains jurisdiction over this action,

and the parties may apply to the Court for any order necessary or appropriate for the modification,

interpretation, or enforcement of the Final Judgment.



                                                17
        Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 18 of 22




       VI.          ALTERNATIVES TO THE PROPOSED FINAL JUDGMENT

       As an alternative to the proposed Final Judgment, the United States considered a full trial

on the merits against NAR. The United States could have continued the litigation and sought

preliminary and permanent injunctions against NAR for the challenged conduct. The United States

is satisfied, however, that the prohibited and required conduct described in the proposed Final

Judgment will remedy the anticompetitive effects alleged in the Complaint, increasing competition

for buyer broker services in the United States. Thus, the proposed Final Judgment is designed to

achieve all or substantially all of the relief the United States would have obtained through

litigation, but avoids the time, expense, and uncertainty of a full trial on the merits of the

Complaint.

             VII.       STANDARD OF REVIEW UNDER THE APPA FOR
                            THE PROPOSED FINAL JUDGMENT

       The Clayton Act, as amended by the APPA, requires that proposed consent judgments in

antitrust cases brought by the United States be subject to a 60-day comment period, after which

the Court shall determine whether entry of the proposed Final Judgment “is in the public interest.”

15 U.S.C. § 16(e)(1). In making that determination, the Court, in accordance with the statute as

amended in 2004, is required to consider:

        (A) the competitive impact of such judgment, including termination of alleged
       violations, provisions for enforcement and modification, duration of relief sought,
       anticipated effects of alternative remedies actually considered, whether its terms
       are ambiguous, and any other competitive considerations bearing upon the
       adequacy of such judgment that the court deems necessary to a determination of
       whether the consent judgment is in the public interest; and

        (B) the impact of entry of such judgment upon competition in the relevant
       market or markets, upon the public generally and individuals alleging specific
       injury from the violations set forth in the complaint including consideration of the
       public benefit, if any, to be derived from a determination of the issues at trial.




                                                18
        Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 19 of 22




15 U.S.C. § 16(e)(1)(A) & (B). In considering these statutory factors, the Court’s inquiry is

necessarily a limited one as the government is entitled to “broad discretion to settle with the

defendant within the reaches of the public interest.” United States v. Microsoft Corp., 56 F.3d

1448, 1461 (D.C. Cir. 1995); United States v. Associated Milk Producers, Inc., 534 F.2d 113, 117

(8th Cir. 1976) (“It is axiomatic that the Attorney General must retain considerable discretion in

controlling government litigation and in determining what is in the public interest.”); United States

v. U.S. Airways Grp., Inc., 38 F. Supp. 3d 69, 75 (D.D.C. 2014) (explaining that the “court’s

inquiry is limited” in Tunney Act settlements); United States v. InBev N.V./S.A., No. 08-1965 (JR),

2009 U.S. Dist. LEXIS 84787, at *3 (D.D.C. Aug. 11, 2009) (noting that a court’s review of a

consent judgment is limited and only inquires “into whether the government’s determination that

the proposed remedies will cure the antitrust violations alleged in the complaint was reasonable,

and whether the mechanism to enforce the final judgment are clear and manageable”).

       As the U.S. Court of Appeals for the District of Columbia Circuit has held, under the

APPA, a court considers, among other things, the relationship between the remedy secured and

the specific allegations in the government’s complaint, whether the proposed Final Judgment is

sufficiently clear, whether its enforcement mechanisms are sufficient, and whether it may

positively harm third parties. See Microsoft, 56 F.3d at 1458–62. With respect to the adequacy of

the relief secured by the proposed Final Judgment, a court may not “‘make de novo determination

of facts and issues.’” United States v. W. Elec. Co., 993 F.2d 1572, 1577 (D.C. Cir. 1993) (quoting

United States v. Mid-Am. Dairymen, Inc., No. 73 CV 681-W-1, 1977 WL 4352, at *9 (W.D. Mo.

May 17, 1977)); see also Microsoft, 56 F.3d at 1460–62; United States v. Alcoa, Inc., 152 F. Supp.

2d 37, 40 (D.D.C. 2001); United States v. Enova Corp., 107 F. Supp. 2d 10, 16 (D.D.C. 2000);

InBev, 2009 U.S. Dist. LEXIS 84787, at *3. Instead, “[t]he balancing of competing social and




                                                 19
         Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 20 of 22




political interests affected by a proposed antitrust consent decree must be left, in the first instance,

to the discretion of the Attorney General.” W. Elec. Co., 993 F.2d at 1577 (quotation marks

omitted). “The court should bear in mind the flexibility of the public interest inquiry: the court’s

function is not to determine whether the resulting array of rights and liabilities is one that will best

serve society, but only to confirm that the resulting settlement is within the reaches of the public

interest.” Microsoft, 56 F.3d at 1460 (quotation marks omitted); see also United States v. Deutsche

Telekom AG, No. 19-2232 (TJK), 2020 WL 1873555, at *7 (D.D.C. Apr. 14, 2020). More

demanding requirements would “have enormous practical consequences for the government’s

ability to negotiate future settlements,” contrary to congressional intent. Id. at 1456. “The Tunney

Act was not intended to create a disincentive to the use of the consent decree.” Id.; see also United

States v. Mid-Am. Dairymen, Inc., No. 73 CV 681-W-1, 1977 WL 4352, at *9 (W.D. Mo. May 17,

1977) (“It was the intention of Congress in enacting [the] APPA to preserve consent decrees as a

viable enforcement option in antitrust cases.”).

       The United States’ predictions about the efficacy of the remedy are to be afforded deference

by the Court. See, e.g., Microsoft, 56 F.3d at 1461 (recognizing courts should give “due respect to

the Justice Department’s . . . view of the nature of its case”); United States v. Iron Mountain, Inc.,

217 F. Supp. 3d 146, 152–53 (D.D.C. 2016) (“In evaluating objections to settlement agreements

under the Tunney Act, a court must be mindful that [t]he government need not prove that the

settlements will perfectly remedy the alleged antitrust harms[;] it need only provide a factual basis

for concluding that the settlements are reasonably adequate remedies for the alleged harms.”)

(internal citations omitted); United States v. Republic Servs., Inc., 723 F. Supp. 2d 157, 160

(D.D.C. 2010) (noting “the deferential review to which the government’s proposed remedy is

accorded”); United States v. Archer-Daniels-Midland Co., 272 F. Supp. 2d 1, 6 (D.D.C. 2003) (“A




                                                   20
         Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 21 of 22




district court must accord due respect to the government’s prediction as to the effect of proposed

remedies, its perception of the market structure, and its view of the nature of the case”); see also

Mid-Am. Dairymen, 1977 WL 4352, at *9 (“The APPA codifies the case law which established

that the Department of Justice has a range of discretion in deciding the terms upon which an

antitrust case will be settled”). The ultimate question is whether “the remedies [obtained by the

Final Judgment are] so inconsonant with the allegations charged as to fall outside of the ‘reaches

of the public interest.’” Microsoft, 56 F.3d at 1461 (quoting W. Elec. Co., 900 F.2d at 309).

       Moreover, the Court’s role under the APPA is limited to reviewing the remedy in

relationship to the violations that the United States has alleged in its complaint, and does not

authorize the Court to “construct [its] own hypothetical case and then evaluate the decree against

that case.” Microsoft, 56 F.3d at 1459; see also U.S. Airways, 38 F. Supp. 3d at 75 (noting that the

court must simply determine whether there is a factual foundation for the government’s decisions

such that its conclusions regarding the proposed settlements are reasonable); InBev, 2009 U.S.

Dist. LEXIS 84787, at *20 (“[T]he ‘public interest’ is not to be measured by comparing the

violations alleged in the complaint against those the court believes could have, or even should

have, been alleged”). Because the “court’s authority to review the decree depends entirely on the

government’s exercising its prosecutorial discretion by bringing a case in the first place,” it follows

that “the court is only authorized to review the decree itself,” and not to “effectively redraft the

complaint” to inquire into other matters that the United States did not pursue. Microsoft, 56 F.3d

at 1459–60.

       In its 2004 amendments to the APPA, Congress made clear its intent to preserve the

practical benefits of using consent judgments proposed by the United States in antitrust

enforcement, Pub. L. 108-237 § 221, and added the unambiguous instruction that “[n]othing in




                                                  21
         Case 1:20-cv-03356-TJK Document 11 Filed 12/10/20 Page 22 of 22




this section shall be construed to require the court to conduct an evidentiary hearing or to require

the court to permit anyone to intervene.” 15 U.S.C. § 16(e)(2); see also U.S. Airways, 38 F. Supp.

3d at 76 (indicating that a court is not required to hold an evidentiary hearing or to permit

intervenors as part of its review under the Tunney Act). This language explicitly wrote into the

statute what Congress intended when it first enacted the Tunney Act in 1974. As Senator Tunney

explained: “[t]he court is nowhere compelled to go to trial or to engage in extended proceedings

which might have the effect of vitiating the benefits of prompt and less costly settlement through

the consent decree process.” 119 Cong. Rec. 24,598 (1973) (statement of Sen. Tunney). “A court

can make its public interest determination based on the competitive impact statement and response

to public comments alone.” U.S. Airways, 38 F. Supp. 3d at 76 (citing Enova Corp., 107 F. Supp.

2d at 17).

                    VIII.         DETERMINATIVE DOCUMENTS

       There are no determinative materials or documents within the meaning of the APPA that

were considered by the United States in formulating the proposed Final Judgment.


Dated: December 10, 2020                      Respectfully submitted,

                                              FOR PLAINTIFF
                                              UNITED STATES OF AMERICA

                                              _/s/ Samer M. Musallam___________________
                                              SAMER M. MUSALLAM (DC Bar # 986077)
                                              U.S. Department of Justice
                                              Antitrust Division
                                              950 Pennsylvania Ave., NW, Suite 3110
                                              Washington, DC 20530
                                              Tel: (202) 598-2990
                                              Fax: (202) 514-9033
                                              Email: samer.musallam@usdoj.gov




                                                22
